Citation Nr: 1449157	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  08-35 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

In an October 2010 rating decision, the RO awarded a temporary total evaluation for the Veteran's right knee from April 6, 2010, to July 10, 2010, for a period of convalescence following surgery.  

In July 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Throughout the appeal, the Veteran's right knee degenerative joint disease has manifested with pain, flexion limited to no less than 80 degrees and extension to zero degrees, including on repetition; and without clinical evidence of instability, ankylosis, or frequent episodes of locking, pain and effusion into the joint. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for right knee degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5260, 5261 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  

The Veteran's service treatment records and VA treatment records have been obtained.  More recent treatment records were obtained pursuant to the Board's July 2012 remand.  The Veteran did not identify any private treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in April 2007 and in July 2012 (pursuant to the Board's remand).  The VA examination reports are adequate for the purposes of deciding the claim because the examiners conducted clinical evaluations, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  There is no indication or suggestion this disability has worsened to an even greater extent since that most recent VA examination as to require another examination.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, VA's duty to assist has been met.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Under 38 C.F.R. § 4.71a, there are multiple diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected knee disorders.  

Diagnostic Code 5010 applies to traumatic arthritis and provides that such is evaluated under the criteria for 38 C.F.R. § 4.71a, DC 5003.  Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is x-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 (2014).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2014). 

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, 20 percent evaluation if it is moderate, and 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Diagnostic Code 5258 provides a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, DCs 5258 and 5259.

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees, a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees, and a zero percent rating for limitation to 60 degrees.  38 C.F.R. § 4.71a, DC 5260.  

Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, a 10 percent rating for limitation to 10 degrees and a zero percent rating for limitation to 5 degrees.  38 C.F.R. § 4.71a, DC 5261.  

The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).  

A knee disability rated under DC 5257 or DC 5259 warrants a separate rating for arthritis based on x-ray findings and limitation of motion under DC 5260 or DC 5261; limitation of motion need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis may also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59. 

On the Veteran's January 2007 formal application for VA compensation benefits (VA Form 21-526) and his November 2008 substantive appeal, he reported having pain and instability in his right knee.

VA treatment records from 2006 to April 2007 show complaints of chronic right knee pain treated with medication, injections, a knee brace and physical therapy.  Of note, is a December 2006 treatment note that shows the Veteran reported pain with kneeling and rising and climbing stairs.  Objectively, he demonstrated a full range of motion in his knee although it was tender upon compression of the patella.  There was normal tracking, no effusion, no joint line tenderness, and his ligaments were stable.  

On VA examination in April 2007, the Veteran reported chronic pain aggravated by standing and walking.  He also reported occasional buckling and locking in the knee.  He denied use of a cane, brace, or other assistive device.  There was no additional limitation of motion on flare-up.  Objectively, no gross deformity or joint effusion was present.  Range of motion included flexion to 130 degrees with painful motion at the end range.  Extension was possible to zero degrees.  On repetitive motion, flexion and extension remained the same.  There was no fatigue, weakness, or lack of endurance.  There was mild tenderness to palpation of the lateral joint line.  Anterior drawer and Lachman tests were negative.  McMurray test was also negative.    

VA treatment records from April 2007 to July 2012 contain several ranges of motion findings.  A January 2008 treatment note shows right knee range of motion was reported as zero to 90 degrees.  Anterior and posterior Drawer tests were negative.  Varus and valgus tests were also negative and there was no effusion or pain on meniscal stresses.  The right knee ligaments were stable.

A March 2008 note indicates right knee range of motion was from zero to 120 degrees with pain at the extreme of motion.  The knee was stable to varus and valgus stress testing and the Lachman test was negative.

A June 2009 note shows range of motion included 5 degrees of extension and 90 degrees of flexion; no laxity was present.  An August 2009 note reflects a range of motion from zero degrees to 130 degrees.  Another treatment record dated in October 2009 revealed medial joint tenderness and a small effusion.  Right knee range of motion was from zero to 90 degrees.

A subsequent record dated in November 2009 shows no effusion was present at that time.  McMurray's test was negative, although the Veteran was unable to perform pivot secondary to pain.  Anterior and posterior drawer tests were negative and the knee was stable to varus/valgus stress.  The range of motion was recorded as zero to 120 degrees with pain at the extreme of motion.

When evaluated in March 2010, the Veteran reported that he had difficulty walking long distances, getting out of cars, and going up and down stairs.  He reported that his pain was located mostly laterally and anterior in his knee.  He reportedly was limited to walking approximately one to two blocks and he used a cane as an assistive device.  Physical examination revealed a small effusion.  McMurray's test was negative as were anterior and posterior drawer tests.  The knee was stable to varus/valgus stress.  Range of motion included zero degrees of extension and 125 degrees of flexion with pain at extreme of motion.

Additional notes dated in April 2010 show right knee range of motion was from zero to 90 degrees with minimal pain.  McMurray test was positive; valgus stress was negative.  In July 2010, the Veteran was noted to have no effusion or crepitus in the right knee.  Range of motion was 0 degrees extension and 125 degrees of flexion.  A September 2010 record shows range of motion was from zero to 90 degrees; no laxity was present.

On VA examination in July 2012, the Veteran reported constant pain in the knee.  He reported use of a cane and brace for ambulation assistance.  He reported that his knee often swells.  He also noted flare-ups impacted knee function.  Objectively, range of motion included flexion to 80 degrees with pain beginning at 80 degrees.  Extension was possible to zero degrees.  The Veteran indicated that he was unable to perform repetitive motion due to pain.  The examiner noted that there was additional limitation of motion or functional loss/impairment due to pain on movement, less movement than normal and weakened movement.  There was no objective evidence of instability or recurrent patellar subluxation or dislocation.  Muscle strength was decreased.  The examiner indicated that the Veteran did not have a meniscal condition and had not had surgery for a meniscal condition, including a meniscectomy.  The examiner also opined that the Veteran's right knee condition does not impact his ability to work.  

As noted, the Veteran is currently in receipt of a 10 percent rating under 38 C.F.R. § 4.71a, DC 5010, in contemplation of painful motion of an arthritic joint.  He also is in receipt of a total evaluation for his right knee from April 6, 2010, to July 10, 2010, for a period of convalescence following surgery.  As a total rating was in effect for this period, entitlement to a higher rating during this specific period is moot.

First, the evidence does not support the assignment of a separate, compensable rating for instability.  The Veteran asserts that he has right knee instability and requires use of a knee brace and cane for ambulation assistance.  However, the objective joint stability tests conducted at both VA examinations, and during the various outpatient evaluations, were all normal and there was no clinical evidence of recurrent subluxation or dislocation.  The Board acknowledges that the July 2012 strength test revealed the Veteran had decreased quadriceps strength and functional loss/impairment due to weakened movement.  However, the examiner indicated that the right knee had no laxity.  The preponderance of the clinical findings reflect that the right knee is stable and without instability or recurrent subluxation or dislocation.  The clinical examinations are afforded greater evidentiary weight because they were conducted by experts with an eye towards determining whether there was instability in the knee.  For these reasons, the Veteran is not entitled to a separate rating under DC 5257 for instability.

Next, a 20 percent rating is warranted under DC 5258 when there is semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  There is no evidence of frequent episodes of locking and effusion into the right knee joint, in addition to the pain that has been reported.  At his examination in April 2007, the Veteran reported occasional episodes of locking.  The examiner found no evidence of joint effusion.  While a small effusion has been noted in a few of the VA treatment records throughout the appeal, this particular finding has not been reported with such frequency so as to be considered 'frequent.'  Thus, a separate rating under DC 5258 is not warranted.

Moreover, a compensable evaluation for limitation of flexion requires knee flexion to be limited to 45 degrees or less.  See 38 C.F.R. § 4.71a, DC 5260.  The April 2007 VA examination report shows right knee flexion was to 130 degrees and it was not further limited upon repetition.  At the July 2012 VA examination, right knee flexion was limited to 80 degrees and the Veteran declined to perform repetitive range of motion tests due to pain.  The VA treatment records show right knee flexion was consistently greater than 45 degrees throughout the entire appeal.  Based on this evidence, a separate, compensable rating for limitation of flexion is not warranted for the entire period under review, even with consideration of the DeLuca precepts, as right knee flexion has not been limited to 45 degrees or less.  The Veteran's painful, limited movement of his right knee is already contemplated by the current 10 percent rating under 38 C.F.R. § 4.71a, DC 5010.  

Furthermore, a compensable evaluation for limitation of extension requires knee extension be limited to 10 degrees.  The April 2007 and July 2012 VA examination reports shows right knee extension was to zero degrees, and it was not further limited upon repetition during the April 2007 examination.  The VA treatment records reflect that extension was consistently possible to zero degrees, with the exception of an instance in June 2009, when it was limited to 5 degrees.  As extension limited to 10 degrees has not been demonstrated on objective testing, including with consideration of functional limitation; the criteria for a 10 percent rating are not met.  See 38 C.F.R. § 4.71a, DC 5261.  

There are no other diagnostic codes which would provide higher or separate ratings for the Veteran's right knee disability.  There is no evidence that the knee disability is productive of ankylosis or complete immobility of the knee joint; malunion or nonunion of the tibia and fibula; therefore, DCs 5256 and 5262 are not applicable.  Diagnostic Code 5259 is also inappropriate as the record does not reflect that the Veteran has undergone a right knee meniscectomy.

The Board has also considered the scar in the evaluation of the service-connected knee disability.  The record reflects that the Veteran underwent an open excision of bipartite patella and quadriceps tendon repair in April 2010.  The July 2012 VA examination report indicated there was a surgical scar on the right knee.  The evidence does not show, however, that the right knee scar is painful/tender, unstable, deep, nonlinear, covers an area of 6 square inches or more, or limits function of the right knee in any way.  As such, a separate, compensable rating for a residual scar is not appropriate.  See 38 C.F.R. § 4.118, DCs 7801-7805 (2014).

Additionally, the evidence shows that the Veteran's service-connected right knee degenerative joint disease results in the symptom of painful limited motion.  He also has subjective instability, which is not shown on clinical testing.  The rating criteria considered reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected right knee meniscal tear disability is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

Finally, the Veteran has not raised a claim for a total disabled rating for compensation based on individual unemployability and the claim is not reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

For the foregoing reasons, the Board finds that the claim for an initial rating in excess of 10 percent for degenerative joint disease of the right knee must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for degenerative joint disease of the right knee is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


